            Case 5:21-cv-00227-HNJ Document 1 Filed 02/12/21 Page 1 of 5                           FILED
                                                                                          2021 Feb-12 PM 01:27
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

Shelia Speck,                              )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No.
                                           )
Collecto, Inc. d/b/a EOS CCA, a            )
Massachusetts corporation,                 )
                                           )
       Defendant.                          )      Jury Demanded

                                       COMPLAINT

       Plaintiff, Shelia Speck, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s collection

actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, Shelia Speck (“Speck"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt that she allegedly owed to IWireless.

       4.      Defendant, Collecto, Inc., d/b/a EOS CCA (“EOS”), is a Massachusetts

corporation that acts as a debt collector, as defined by § 1692a of the FDCPA, because

it regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted
            Case 5:21-cv-00227-HNJ Document 1 Filed 02/12/21 Page 2 of 5




consumer debts that it did not originate. EOS operates a defaulted debt collection

business, and attempts to collect debts from consumers in many states, including

consumers in the State of Alabama. In fact, Defendant EOS was acting as a debt

collector as to the defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Although Defendant EOS is not authorized to conduct business in the

State of Alabama, it does, in fact, conduct business in Alabama.

                                FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay her debts, including

a debt she allegedly owed to IWireless for cellular telephone service. Defendant EOS

attempted to collect this debt from her via negative credit reports. Unsure about

Defendant EOS, and unsure about the debt, Ms. Speck consulted with counsel about

her debt issues and the debt that EOS was trying to collect.

       7.      Accordingly, Ms. Speck’s attorney wrote to Defendant EOS, via a letter

dated December 2, 2020, to dispute the debt EOS was trying to collect. A copy of this

letter and fax confirmation are attached as Exhibit A.

       8.      On February 1, 2021, Ms. Speck obtained and reviewed copies of her

TransUnion and Experian credit reports, which showed that Defendant EOS had

continued to report the debt, but had failed to note that the debt was disputed. The

pertinent parts of Ms. Speck’s TransUnion and Experian credit reports are attached as

Group Exhibit B.

       9.      Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired her credit rating and her ability to



                                               2
          Case 5:21-cv-00227-HNJ Document 1 Filed 02/12/21 Page 3 of 5




obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit reports, that the debt was disputed, made it appear to Plaintiff that she

did not actually have the right to dispute the debt. Defendant’s collection actions

alarmed, confused and distressed Ms. Speck, and impacted her credit score.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                        COUNT I
                         Violation Of § 1692e Of The FDCPA –
                         False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).




                                              3
              Case 5:21-cv-00227-HNJ Document 1 Filed 02/12/21 Page 4 of 5




         14.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

a debt, in violation of § 1692e(8) of the FDCPA.

         15.     Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         16.     Plaintiff adopts and realleges ¶¶ 1-11.

         17.     Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used unfair or unconscionable means to collect, or attempt to collect, a

debt, in violation of § 1692f of the FDCPA.

         19.     Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Shelia Speck, prays that this Court:

         1.      Find that Defendant’s collection practices violate the FDCPA;



                                                4
            Case 5:21-cv-00227-HNJ Document 1 Filed 02/12/21 Page 5 of 5




       2.      Enter judgment in favor of Plaintiff Speck, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Shelia Speck, demands trial by jury.

                                                 Shelia Speck,

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: February 12, 2021

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
